FILED
                            NOT FOR PUBLICATION                             JUL 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10336

               Plaintiff - Appellee,             D.C. No. 1:10-cr-00252-LJO

  v.
                                                 MEMORANDUM *
JOSE ABEL ESTRADA-AMBRIZ, a.k.a.
Jose Abel Ambriz Estrada, a.k.a. Jose Abel
Ruiz,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Jose Abel Estrada-Ambriz appeals from his guilty-plea conviction and

37-month sentence for being a deported alien found in the United States, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738

(1967), Estrada-Ambriz’s counsel has filed a brief stating there are no grounds for

relief, along with a motion to withdraw as counsel of record. Estrada-Ambriz has

filed a pro se supplemental brief. No answering brief has been filed.

      Estrada-Ambriz filed a pro se notice of appeal over nine months after the

district court entered judgement. Accordingly, we dismiss this appeal as untimely.

See Fed. R. App. P. 4(b)(1)(A)(i).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    11-10336